Case 6:21-cr-00040 Document1 Filed on 02/23/21 in TXSD Page 1 of 2

United States Courts

UNITED STATES DISTRICT COURT Southern District of Texas
SOUTHERN DISTRICT OF TEXAS FEB 23 201
VICTORIA DIVISION Nathan Ochsner
Clerk of Court
UNITED STATES OF AMERICA § -
§
v. § CRIMINAL NUMBER
§
JUSTIN LEE PENA § Yo 21-040
MICHAEL ANTHONY PACHECO § :
ISAAC SANCHEZ §
LUIS ENRIQUE TORRES :
iifonse Cano ' SEALED
JASON SULLIVAN EDWARDS |
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

Between on or about March 27, 2019 through on or about October 26, 2020, in the Victoria
Division of the Southern District of Texas and elsewhere within the jurisdiction of the Court, the |
defendant,
JUSTIN LEE PENA,
MICHAEL ANTHONY PACHECO,
ISAAC SANCHEZ,
LUIS ENRIQUE TORRES,
ALFONSO CANO, JR,
and JASON SULLIVAN EDWARDS,
did knowingly and intentionally conspire together with each other, and with persons known and
unknown to the Grand Jury, to possess with intent to distribute more than five hundred (500)

grams of a mixture or substance containing a detectable amount of cocaine, a Schedule II

controlled substance.

 
Case 6:21-cr-00040 Document 1 Filed on 02/23/21 in TXSD Page 2 of 2

‘In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).

 

A TRUE BILL:
~ ORIGINAL SIGNATURE ON F ILE
' FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

wy, Grae He posrBee,

PATTI HUBERT BOOTH .
Assistant United States Attorney

 

 
